803 F.2d 719
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.HENRY HARPER, Plaintiff-Appellantv.ELTON SCOTT;  HENRY WIDMARK, KULAS WIGGAND, Defendants-Appellees.
No. 86-1309.
United States Court of Appeals, Sixth Circuit.
Sept. 25, 1986.

1
BEFORE:  MARTIN, GUY and NORRIS, Circuit Judges

ORDER

2
This matter is before the Court upon consideration of plaintiff's motion for counsel on appeal from the district court's order dismissing his civil rights complaint.  The case has been referred to a panel of the Court pursuant to Sixth Circuit Rule 9(a).  Upon consideration of plaintiff's motion, informal brief and the certified record, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Plaintiff, a prisoner, alleges that defendants, prison authorities, negligently deprived him of personal property without due process of law.  Upon consideration, this Court finds that the district court's order must be affirmed.  Plaintiff alleges that the deprivation of his property is the result of defendants' negligence.  Injuries inflicted by governmental negligence are not addressed by the United States Constitution.  Daniels v. Williams, --- U.S. ----, 106 S.Ct. 662 (1986).  Hence, the protections of the Due Process Clause of the Fourteenth Amendment are not triggered by lack of due care by prison officials.  Daniels, supra.    Accordingly, while plaintiff may seek redress under state tort law, no procedure for compensation is constitutionally required for the negligent act of a government official which caused injury to life, liberty or property.  Daniels, supra.


4
It is therefore ORDERED that plaintiff's motion for appointment of counsel be and hereby is denied and the district court's order, affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.